UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6138


MICHAEL DEQUINCY ALLEN,

                  Petitioner - Appellant,

             v.

CAROL WALLACE, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cv-00663-LMB-TRJ)


Submitted:    July 10, 2009                 Decided:   July 16, 2009


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael DeQuincy Allen, Appellant Pro Se.         Alice Theresa
Armstrong, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael DeQuincy Allen seeks to appeal the district

court's order dismissing his 28 U.S.C. § 2254 (2006) petition.

We   dismiss    the        appeal    for     lack      of    jurisdiction      because    the

notice of appeal was not timely filed.

              In actions in which the United States is not a party,

litigants      are    accorded        thirty         days    after   the   entry   of     the

district court's final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                          This appeal period

is “mandatory and jurisdictional.”                          Browder v. Dir., Dep't of

Corr.,   434        U.S.    257,     264    (1978)      (quoting      United    States     v.

Robinson, 361 U.S. 220, 229 (1960)); see Bowles v. Russell, 551

U.S. 205,             , 127 S. Ct. 2360, 2366 (2007) (“Today we make

clear that the timely filing of a notice of appeal in a civil

case is a jurisdictional requirement.”).                        Furthermore, “[a] bare

notice   of     appeal       should        not   be    construed      as   a   motion     for

extension      of    time,     where       no    request      for    additional    time    is

manifest.”          Shah v. Hutto, 722 F.2d 1167, 1168-69 (4th Cir.

1983) (en banc).

              The district court's order was entered on the docket

on December 16, 2008.               Allen v. McDonald, No. 1:08-cv-00663-LMB-

TRJ (E.D. Va. Dec. 16, 2008).                    The notice of appeal was filed on

                                                 2
January 20, 2009, at the earliest. *            Because Allen failed to file

a timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                   We dispense with

oral       argument   because    the    facts   and   legal    contentions    are

adequately      presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                      DISMISSED




       *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court.   See Fed. R. App. P. 4(c)(1); Houston v. Lack, 487
U.S. 266, 276 (1988).



                                          3